Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20200367253 A1), hereinafter KIM, in view of CIRIK et al. (US 2020/0100154 A1), hereinafter CIRIK.
Regarding claim 1, KIM discloses a method, comprising: 
receiving, by a processor of an apparatus, a switching group configuration indicating from a cell (receiving from the configuration messages from an eNB, see ¶ 0007); 
receiving, by the processor, a first configuration and a second configuration (see ¶ 0007-0009); 
performing, by the processor, control signal monitoring according to the first configuration (receive PDCCH configuration information indicating a first configuration from an eNB, to monitor a PDCCH according to the first configuration on the basis of the PDCCH configuration information, see ¶ 0009); 

applying, by the processor, the switching to all serving cells within the group of serving cells according to the indication associated with the first serving cell (receive a configuration switching indicator indicating a second configuration from the eNB, see ¶ 0009). 
KIM fails to explicitly disclose receiving configuration from a group of serving cells. 
In the same field of endeavor, CIRIK discloses that a wireless device receives one or more configuration parameters for a plurality of cells, where each cell in the plurality of cells may be a secondary cell (see ¶ 0300). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement CIRIK’s teaching of receiving configuration messages from multiple cells in the network taught by KIM for 

Regarding claim 2, KIM discloses the first configuration comprises a first group of search space set, and wherein the second configuration comprises a second group of search space set (wherein the configuration switching indicator includes at least one of a control channel monitoring period, search space configuration information, and bandwidth configuration information to monitor the PDCCH, see ¶ 0009).  

Regarding claim 3, KIM discloses the indication comprises a switching flag in a downlink control information (DCI) received from the first serving cell (receiving swithing indictor in downlink control information, see ¶ 0008). 
Regarding claim 4, CIRIK discloses the indication comprises expiration of a timer (at the expiration of timer, UE switch to Pcell, see ¶ 0124-0126).
Regarding claim 6, KIM discloses the indication comprises detection of a physical downlink control channel (PDCCH) (the UE monitoring PDCCH, see ¶ 0009). 
Regarding claim 11, KIM discloses an apparatus, comprising: 
a transceiver which, during operation, wirelessly communicates with a plurality of network nodes of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: 
receiving, by the processor, a first configuration and a second configuration ((see ¶ 0007-0009); 
performing, by the processor, control signal monitoring according to the first configuration (receive PDCCH configuration information indicating a first configuration from an eNB, to monitor a PDCCH according to the first configuration on the basis of the PDCCH configuration information, see ¶ 0009); 
determining, by the processor, to switch to the second configuration on a first serving cell of the group of serving cells according to an indication associated with the first serving cell ( to monitor a PDCCH according to the first configuration on the basis of the PDCCH configuration information, to receive a configuration switching indicator indicating a second configuration from the eNB, and to monitor the PDCCH according to the second configuration on the basis of the configuration switching indicator, wherein the configuration switching indicator includes at least one of a control channel monitoring period, search space configuration information, and bandwidth configuration information to monitor the PDCCH, and the configuration switching indicator is transmitted using one of a MAC CE or downlink control information, see ¶ 0009); and 
applying, by the processor, the switching to all serving cells within the group of serving cells according to the indication associated with the first serving cell (receive a configuration switching indicator indicating a second configuration from the eNB, see ¶ 0009). 
KIM fails to explicitly disclose receiving configuration from a group of serving cells. 
CIRIK discloses that a wireless device receives one or more configuration parameters for a plurality of cells, where each cell in the plurality of cells may be a secondary cell (see ¶ 0300). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement CIRIK’s teaching of receiving configuration messages from multiple cells in the network taught by KIM for providing network reliability at the receiving device where the receiving device can switch to another cell when current serving cell become poor. 

Regarding claim 12, KIM discloses the first configuration comprises a first group of search space set, and wherein the second configuration comprises a second group of search space set (wherein the configuration switching indicator includes at least one of a control channel monitoring period, search space configuration information, and bandwidth configuration information to monitor the PDCCH, see ¶ 0009).  

Regarding claim 13, KIM discloses the indication comprises a switching flag in a downlink control information (DCI) received from the first serving cell (receiving swithing indictor in downlink control information, see ¶ 0008). 
Regarding claim 14, CIRIK discloses the indication comprises expiration of a timer (at the expiration of timer, UE switch to Pcell, see ¶ 0124-0126).
KIM discloses the indication comprises detection of a physical downlink control channel (PDCCH) (the UE monitoring PDCCH, see ¶ 0009).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM-CIRIK as applied to claims 1 or 11 above, and further in view of XIONG et al.  (US 2019/0313383 A1), hereinafter XIONG.
Regarding claims 5 and 15, the combination of KIM-CIRIK fails to disclose the indication comprises an ending of an indicated duration of a channel occupancy time (COT). 	In the same field of endeavor, XIONG discloses that the UE is configured with multiple PDCCH monitoring window including maximum channel occupancy time, where the PDCCH monitoring window configuration can be applicable to a set of search spaces that a UE is supposed to monitor (see ¶ 0074). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XIONG’s teaching in the network taught by the combination of KIM-CIRIK for dynamically configuring the PDCCH monitoring windows for UE. 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM-CIRIK as applied to claims 1 or 11 above, and further in view of XI et al. (US 2020/0288479 A1), hereinafter XI.
Regarding claim 7, KIM discloses transmitting, by the processor, a capability report to indicate a support of joint search space set group switching. 
KIM-CIRIK fails to explicitly disclose transmitting a capability report to indicate a support of search space set group switching. 
In the same field of endeavor, XI discloses that a wireless device transmits capability report to the serving station for configuration of the UE (see ¶ 0093, 0102, 0107). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XI’s teaching of reporting the UE’s capability to the network node in the network taught by the combination of KIM-CIRIK to assist the network node when configurating the UEs it serves. 

Claims 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of XI.
Regarding claim 8, KIM discloses a method, comprising: 
receiving, by the processor, a first configuration and a second configuration; performing, by the processor, control signal monitoring according to the first configuration (receive PDCCH configuration information indicating a first configuration from an eNB, to monitor a PDCCH according to the first configuration on the basis of the PDCCH configuration information, see ¶ 0009); 
determining, by the processor, to switch to the second configuration on a first serving cell of the group of serving cells according to an indication associated with the first serving cell ( to monitor a PDCCH according to the first configuration on the basis of the PDCCH configuration information, to receive a configuration switching indicator 
performing, by the processor, the control signal monitoring according to the second configuration (receive a configuration switching indicator indicating a second configuration from the eNB, see ¶ 0009). 
KIM fails to explicitly disclose transmitting a capability report to indicate a support of search space set group switching. 
In the same field of endeavor, XI discloses that a wireless device transmits capability report to the serving station for configuration of the UE (see ¶ 0093, 0102, 0107). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XI’s teaching of reporting the UE’s capability to the network node in the network taught by the KIM to assist the network node when configurating the UEs it serves. 

Regarding claim 9, KIM discloses the support comprises a support of search space set group switching with a downlink control information (DCI) monitoring, or a support of search space set group switching with a physical downlink control channel (PDCCH) decoding (search space switching based on the DCI or PDCCH, see ¶ 0007-
Regarding claim 10, XI discloses the support comprises a search space set group switching delay (timing delay for switching, see ¶ 0102). 

	Regarding claim 18, KIM discloses an apparatus, comprising: 
a transceiver which, during operation, wirelessly communicates with a plurality of network nodes of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: 
receiving, by the processor, a first configuration and a second configuration; performing, by the processor, control signal monitoring according to the first configuration (receive PDCCH configuration information indicating a first configuration from an eNB, to monitor a PDCCH according to the first configuration on the basis of the PDCCH configuration information, see ¶ 0009); 
determining, by the processor, to switch to the second configuration on a first serving cell of the group of serving cells according to an indication associated with the first serving cell ( to monitor a PDCCH according to the first configuration on the basis of the PDCCH configuration information, to receive a configuration switching indicator indicating a second configuration from the eNB, and to monitor the PDCCH according to the second configuration on the basis of the configuration switching indicator, wherein the configuration switching indicator includes at least one of a control channel monitoring period, search space configuration information, and bandwidth configuration 
performing, by the processor, the control signal monitoring according to the second configuration (receive a configuration switching indicator indicating a second configuration from the eNB, see ¶ 0009). 
KIM fails to explicitly disclose transmitting a capability report to indicate a support of search space set group switching. 
In the same field of endeavor, XI discloses that a wireless device transmits capability report to the serving station for configuration of the UE (see ¶ 0093, 0102, 0107). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XI’s teaching of reporting the UE’s capability to the network node in the network taught by the KIM to assist the network node when configurating the UEs it serves. 

Regarding claim 19, KIM discloses the support comprises a support of search space set group switching with a downlink control information (DCI) monitoring, or a support of search space set group switching with a physical downlink control channel (PDCCH) decoding (search space switching based on the DCI or PDCCH, see ¶ 0007-0009).
Regarding claim 20, XI discloses the support comprises a search space set group switching delay (timing delay for switching, see ¶ 0102). 
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).